52 N.Y.2d 801 (1980)
The People of the State of New York, Respondent,
v.
Joseph Colarco, Appellant.
Court of Appeals of the State of New York.
Argued November 21, 1980.
Decided December 22, 1980.
Elaine T. Stogel, William E. Hellerstein and Michael A. Ciaffa for appellant.
Mario Merola, District Attorney (Peter D. Coddington and Billie Manning of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed. Defendant failed to request curative instructions (see People v Dawson, 50 N.Y.2d 311).